                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JOHN S. JACKSON                                                                     PLAINTIFF
ADC #152239

v.                               Case No. 4:21-cv-00372-LPR

LESLIE RUTLEDGE                                                                   DEFENDANT

                                         JUDGMENT

       Pursuant to the Order that was entered on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff John S. Jackson’s Complaint is DISMISSED without prejudice. The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 19th day of May 2021.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
